           Case: 19-1739 ECF
Case 2:92-cr-81127-DML    Document:
                             No. 2460,36PageID.19507
                                           Filed: 02/08/2021    Page: 1 Page 1 of 2
                                                        Filed 02/08/21




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988              www.ca6.uscourts.gov




                                                 Filed: February 08, 2021




Ms. Kinikia D. Essix
Eastern District of Michigan at Detroit
231 W. Lafayette Boulevard
Fifth Floor Theodore Levin U.S. Courthouse
Detroit, MI 48226-0000

                     Re: Case No. 19-1739, USA v. John Gordon
                         Originating Case No. : 2:92-cr-81127-33

Dear Ms. Essix,

  Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Zachary Love
                                                 For Sharday Swain
                                                 Case Manager

cc: Mr. Andrew Goetz
    John Gordon

Enclosure
           Case: 19-1739 ECF
Case 2:92-cr-81127-DML    Document:
                             No. 2460,36PageID.19508
                                           Filed: 02/08/2021    Page: 2 Page 2 of 2
                                                        Filed 02/08/21




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 19-1739
                                           ________________

                                                                      Filed: February 08, 2021

UNITED STATES OF AMERICA

                Plaintiff - Appellee

v.

JOHN GORDON

                Defendant - Appellant



                                            MANDATE

     Pursuant to the court's disposition that was filed 01/14/2021 the mandate for this case hereby

issues today.



COSTS: None
